PER CURIAM.
Cintas Corporation ("Cintas") appeals the trial court's denial of its application to compel arbitration for a dispute between itself and Schaefer Autobody Centers, Inc. ("Schaefer"). The dispute concerns whether an automatic renewal provision existed in an agreement between the parties, which would have extended the agreement for another five years, despite Schaefer's desire to terminate the parties' business relationship. The language of the arbitration clause at issue is unambiguous; the question is whether the agreement made between the parties on March 16, 2012, included the arbitration clause. Finding that there was sufficient for the trial court to determine the arbitration clause was not part of the agreement based on lack of mutual assent, we affirm the judgment.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).